United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Inglewood, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0949
Issued: October 17, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 4, 2016 appellant filed a timely appeal from a November 19, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision, dated July 21, 2015, to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
OWCP accepted that on December 8, 2011 appellant, then a 52-year-old city carrier,
sustained left knee, ankle, and leg sprains, and a temporary aggravation of a lumbar strain, when
1

5 U.S.C. § 8101 et seq.

he stepped on plant matter that had fallen from a tree. Appellant accepted a modified letter
carrier position on December 14, 2011. He was evaluated through May 2012 by Dr. Anton
Volpicelli, an attending osteopathic physician, for continuing left knee and ankle pain.
In a May 23, 2012 report, Dr. Frank Giacobetti, an attending Board-certified orthopedic
surgeon, provided a history of injury and treatment. He noted that appellant underwent a right
knee arthroscopy in 1989, left knee arthroscopy in 1991, and gastric bypass in 1997. On
examination of the left knee Dr. Giacobetti found limited motion, medial joint line tenderness,
and a positive medial McMurray’s sign. He diagnosed a left knee strain, rule out medial
meniscus pathology. Dr. Giacobetti opined that the diagnosed conditions were caused by the
December 8, 2011 injury.2
Dr. Giacobetti restricted appellant to light-duty work due to left knee and ankle
symptoms through October 17, 2012. On November 16, 2012 he performed arthroscopic partial
medical and lateral meniscectomies, synovectomy of the medial and lateral compartments, and
an arthroscopic chondroplasty of the medial femoral condyle. OWCP approved the procedure.
Appellant stopped work as of November 16, 2012, and did not return. He received wage-loss
compensation.
OWCP placed appellant’s case on the periodic rolls effective
December 16, 2012.
Dr. Giacobetti provided reports dated from December 16, 2012 through June 11, 2014
holding appellant off work due to chronic, unchanged lumbosacral symptoms, treated with
periodic injections.
On March 27, 2013 OWCP obtained a second opinion from Dr. Ghol Bahman Ha’Eri, a
Board-certified orthopedic surgeon, who found appellant capable of limited-duty work.
Dr. Ha’Eri opined that the December 8, 2011 injuries had ceased without residuals.
OWCP found a conflict of medical opinion between Dr. Giacobetti, for appellant, and
Dr. Ha’Eri, for the government, regarding the nature and extent of appellant’s condition. On
June 26, 2014 it obtained an impartial medical opinion from Dr. Mark Ganjianpour, a Boardcertified orthopedic surgeon. Based on a review of the medical record, statement of accepted
facts, and a clinical examination, Dr. Ganjianpour opined that the accepted conditions had ceased
without residuals. He found appellant able to perform full-time, modified-duty work with
restrictions due to left meniscal degeneration and postoperative status.3
In reports from August 20 to December 10, 2014, Dr. Giacobetti released appellant to
sedentary work.

2

Appellant participated in physical therapy from December 18, 2011 to August 20, 2014. A February 12, 2013
lumbar magnetic resonance imaging (MRI) scan showed degenerative disc disease with posterior disc bulges from
T10 to L5. A June 9, 2012 MRI scan study of the left knee showed possible Osgood-Schlatter disease, a macerated
medial meniscus, and osteochondral changes with loss of the articular cartilage.
3

Dr. Ganjianpour ordered a July 3, 2014 lower extremity electromyography and nerve conduction velocity study,
which demonstrated chronic left S1 radiculopathy.

2

By notice dated March 4, 2015, OWCP advised appellant of its proposal to terminate his
wage-loss compensation and medical benefits, based on Dr. Ganjianpour’s opinion as the weight
of the medical evidence. It afforded appellant 30 days to submit evidence or argument if he
disagreed with the proposal.
In response, appellant submitted his March 25, 2015 letter, contending that OWCP
should not terminate his compensation benefits as he had complied with all applicable rules and
regulations regarding his claim. He asserted that he provided the employing establishment
Dr. Ganjianpour’s and Dr. Giacobetti’s work restrictions, noting that they pertained to his left
knee. Appellant also provided a March 20, 2014 letter from the employing establishment,
acknowledging that he provided medical reports on October 3, 2014. He submitted additional
medical evidence.
On March 4, 2015 Dr. Giacobetti diagnosed lumbar disc disease and restricted appellant
to sedentary duty. In an April 15, 2015 report, he diagnosed lumbar disc disease and status post
left knee arthroscopy and partial medial meniscus resection. Dr. Giacobetti agreed with
Dr. Ganjianpour’s assessment and work restrictions.
By decision dated July 21, 2015, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective that date, based on Dr. Ganjianpour’s opinion as the weight of the
medical evidence. It reviewed appellant’s March 25, 2015 letter. OWCP found that
Dr. Giacobetti’s March 4 and April 15, 2015 reports, were insufficient to establish continuing
disability from work, as he agreed with Dr. Ganjianpour that appellant could perform full-time
modified duty.4
In an August 18, 2015 letter and August 19, 2015 appeal form, received August 25, 2015
appellant requested reconsideration through his union representative. The representative
contended that the accepted left knee conditions had not ceased without residuals as
Dr. Ganjianpour provided permanent restrictions due to appellant’s left medial meniscus.
By decision dated November 19, 2015, OWCP denied reconsideration, finding that
appellant’s letter and accompanying documents did not constitute relevant or pertinent new
evidence. It found that the representative’s August 18, 2015 letter was repetitive of appellant’s
prior arguments.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5
section 10.606(b)(3) of Title 20 of the Code of Federal Regulations provides that a claimant
must: (1) show that OWCP erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by OWCP; or (3) constitute
relevant and pertinent new evidence not previously considered by OWCP.6 Section 10.608(b)
4

On July 27, 2015 appellant claimed a schedule award.

5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.606(b)(3).

3

provides that, when an application for review of the merits of a claim does not meet at least one
of the three requirements enumerated under section 10.606(b)(3), OWCP will deny the
application for reconsideration without reopening the case for a review on the merits.7
In support of a request for reconsideration, an appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.8 Appellant need only
submit relevant, pertinent evidence not previously considered by OWCP.9 When reviewing an
OWCP decision denying a merit review, the function of the Board is to determine whether
OWCP properly applied the standards set forth at section 10.606(b)(3) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.10
ANALYSIS
OWCP accepted that appellant sustained left knee, ankle, and leg sprains, and a
temporary aggravation of a lumbar strain. Appellant underwent arthroscopic medial and lateral
meniscectomies on November 16, 2012, approved by OWCP. He did not return to work
following surgery. Appellant received wage-loss compensation on the periodic rolls beginning
December 16, 2012. Appellant’s attending orthopedic surgeon, Dr. Giacobetti, held appellant off
work through June 11, 2014. Dr. Ha’Eri, a Board-certified orthopedic surgeon and second
opinion physician, opined on March 27, 2013 that appellant could perform full-time modified
duty.
OWCP found a conflict of medical opinion between Dr. Giacobetti and Dr. Ha’Eri, and
selected Dr. Ganjianpour, a Board-certified orthopedic surgeon, as impartial medical examiner.
Dr. Ganjianpour opined on June 26, 2014 that the accepted conditions had resolved without
residuals, and that appellant could perform full-time modified work. Dr. Giacobetti agreed with
Dr. Ganjianpour’s assessment. By notice dated March 4, 2015, OWCP advised that it proposed
to terminate appellant’s wage-loss compensation and medical benefits as the accepted conditions
ceased without residuals. Appellant responded by March 25, 2015 letter, contending that he
followed all instructions from OWCP regarding his claim. He submitted an employing
establishment letter confirming that he submitted medical evidence and work restrictions.
OWCP terminated appellant’s medical benefits and wage-loss compensation, effective
July 21, 2015.
Appellant requested reconsideration through his union representative on August 18, 2015.
The representative asserted that OWCP could not find that the accepted conditions had ceased as
Dr. Ganjianpour provided work restrictions regarding appellant’s left knee. OWCP issued a
November 19, 2015 decision denying reconsideration, finding that the August 18, 2015 argument
was repetitious of appellant’s prior assertions.

7

Id. at § 10.608(b). See also D.E., 59 ECAB 438 (2008).

8

Helen E. Tschantz, 39 ECAB 1382 (1988).

9

See supra note 6. See also Mark H. Dever, 53 ECAB 710 (2002).

10

Annette Louise, 54 ECAB 783 (2003).

4

The Board finds that OWCP appropriately denied reconsideration as appellant’s
argument was duplicative of his March 25, 2015 contentions previously of record. Evidence
which is duplicative, cumulative, or repetitive in nature is insufficient to warrant reopening a
claim for merit review.11 Therefore, the August 18, 2015 letter is insufficient to warrant
reconsideration of the merits. The August 19, 2015 appeal form does not contain additional
evidence or argument.
On appeal, appellant asserts that OWCP did not fully consider the evidence of record
prior to terminating his compensation benefits. In particular, he alleges that OWCP did not read
documents he mailed on March 25, 2015 in response to the notice of proposed termination. The
Board notes, however, that OWCP’s July 21, 2015 decision contains a detailed analysis of the
evidence appellant submitted in response to the notice of proposed termination.12 Furthermore,
as noted, the Board does not have jurisdiction to address the merits of the claim.
A claimant may be entitled to a merit review by submitting new and relevant evidence or
argument. Appellant did not do so in this case. Therefore, pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).

11

Denis M. Dupor, 51 ECAB 482 (2000).

12

Appellant also submitted new evidence on appeal. The Board may not consider evidence for the first time on
appeal that was not before OWCP at the time it issued the final decision in the case. 20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the November 19, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 17, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

